Citation Nr: 1508229	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-08 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial evaluation for neuralgia of the seventh (facial) cranial nerve.

2.  Entitlement to higher initial evaluations for major depressive disorder with alcohol abuse, rated as 30 percent disabling prior to May 15, 2013, and as 50 percent disabling since May 15, 2013.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  


WITNESSES AT HEARING ON APPEAL

Veteran and her friend



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to August 2003. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a Board videoconference hearing before the undersigned in September 2014.  A transcript of that hearing has been associated with the claims file.

The issues of entitlement to higher initial evaluations for major depressive disorder with alcohol abuse and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's neuralgia is manifested by incomplete, mild paralysis of the seventh cranial nerve.



CONCLUSION OF LAW

The criteria for a compensable evaluation for neuralgia of the seventh (facial) cranial nerve are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, DC 8407 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in November 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The appellant's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

The Veteran was provided with a VA examination with respect to her left lip numbness in December 2011.  The Board finds that this examination is thorough and adequate upon which to base a decision with regard to the Veteran's claim decided herein.  The VA examiner personally interviewed and examined the Veteran, including eliciting a medical history from the Veteran, and provided the information necessary to evaluate her lip numbness under the applicable rating criteria.  The Veteran has not objected to the adequacy of the examination.  Although the examination was conducted in December 2011, over three years ago, the Veteran has not alleged that the her disability has worsened in severity since that time.  To the contrary, the symptoms described by the Veteran at her September 2014 Board videoconference hearing were essentially the same as the symptoms recorded at her December 2011 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's increased rating claim.
 
The Veteran also testified at a September 2014 videoconference hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ asked the Veteran questions about the nature and severity of the her cranial nerve disability.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

The Veteran alleges that her service-connected neuralgia of the seventh (facial) cranial nerve warrants a compensable evaluation.  The disability currently is rated under Diagnostic Code 8407, neuralgia of the seventh (facial) cranial nerve.  38 C.F.R. § 4.124a (2014).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

The Veteran's seventh cranial (facial) nerve disability is evaluated according to the degree of "loss of innervation of the facial muscles."  Incomplete paralysis of the nerve to a moderate degree is rated 10 percent disabling.  Incomplete paralysis of the nerve to a severe degree is rated 20 percent disabling.  A maximum schedular 30 percent evaluation is available for complete paralysis of the facial nerve. 3 8 C.F.R. § 4.124a, DC 8407.

The Board notes that the words "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013).

The Veteran filed her initial service connection claim in October 2009, at which time she reported numbness in her bottom lip as a result of the in-service removal of her wisdom teeth.  

Private treatment records dated in March 2010 show that the Veteran sought treatment for "some numbness" she was experiencing on the lower left side of her lip as a result of the removal of her wisdom teeth approximately 8 years prior.  The private dental surgeon explained to her that due to the duration of the symptoms the potential for complete resolution would be unlikely, and spoke with the Veteran about the possibility of nerve grafting.  

The Veteran was provided with a VA examination in December 2011, at which time she was diagnosed as having numbness of the left lower lip.  Subjectively, the Veteran described numbness of the left lower lip and tongue following wisdom teeth extraction in December 2002.  The Veteran further reported constant, localized pain in the left side of her face, lip, and gum.  She indicated that the numbness affected her speech.  Upon objective examination, there was decreased sensation to light touch of the left lower lip; however, there was no evidence of smell or taste problems.  

In correspondence dated in June 2012, the Veteran's private dental surgeon diagnosed the Veteran as having paresthesias of the left mandibular nerve.  

At her September 2014 Board videoconference hearing, the Veteran testified that she experienced numbness in her left jaw, in her gums and tongue to her middle lower lip.  The Veteran conceded that she was not fully paralyzed, but got the sensation that her face was drooping.  However, the Veteran explicitly indicated that she did not bite her tongue, nor did she notice any difficulties with her speech.  

Although the Veteran has been determined by the Social Security Administration (SSA) to have been disabled for purposes of disability insurance benefits since February 2006, this determination was based solely on the Veteran's major depressive disorder and generalized anxiety disorder with social phobia.  The Veteran's lower left lip numbness was not mentioned in the SSA records, nor has the Veteran suggested that her lower left lip numbness interferes with employment.  

Having reviewed the complete record, the Board finds that the Veteran does not meet or nearly approximate the criteria for a compensable rating for her service-connected seventh cranial nerve disability.  In order to receive a compensable rating under Diagnostic Code 8407, the Veteran must demonstrate incomplete, moderate paralysis of the seventh cranial nerve.  As discussed above, the Veteran experiences numbness in her lip, gums, and tongue on the left side.  Upon objective examination, there was decreased sensation to light touch of the left lower lip.  However, there are no problems involving eyesight, smell, or taste.  Moreover, although the Veteran indicated that the numbness affected her speech at the time of the December 2011 VA examination, she testified at her September 2014 Board videoconference hearing that the numbness did not cause her to bite her tongue, and that she did not notice any difficulties with her speech.  The Veteran retains motion and control of her expression.  For these reasons, the Board concludes that the Veteran's symptoms more nearly approximately incomplete, mild paralysis of the seventh cranial nerve, which warrants a noncompensable evaluation, rather than the incomplete, moderate paralysis of the seventh cranial nerve needed for a 10 percent evaluation.  As such, the Board finds that a compensable evaluation under Diagnostic Code 8407 is not warranted for any period on appeal.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board does not find any basis for separate or increased ratings under any other Diagnostic Codes, to include Diagnostic Code 8307 (neuritis), as it would also not warrant a compensable rating for the reasons set forth above and would represent impermissible pyramiding if rated separately.  

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a compensable evaluation for the Veteran's seventh cranial nerve disability.  Furthermore, the Board concludes that the Veteran's symptomatology has been consistent throughout the appellate time period and that assignment of staged ratings is not for application.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's seventh (facial) cranial nerve disability is specifically contemplated by the schedular rating criteria.  The Veteran's disability has been manifested by numbness decreased sensation to light touch.  The schedular rating criteria contemplate ratings based on this symptomatology.  38 C.F.R. § 4.124a.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.



In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record or the appellant.  In this case, the appellant has not asserted, and the record does not reflect, that she is unemployable due to the service-connected neuralgia of the seventh (facial) cranial nerve.  As such, the issue is not before the Board for appellate adjudication at this time.  However, the Board recognizes that the appellant later filed a formal claim for a TDIU, adjudication of which has not been developed for appellate consideration, as discussed further in the Remand below. 


ORDER

Entitlement to a compensable initial evaluation for neuralgia of the seventh (facial) cranial nerve is denied.


REMAND

In a March 2013 rating decision, the RO awarded entitlement to service connection for major depressive disorder with alcohol abuse in partial remission, and assigned a 30 percent evaluation effective June 25, 2007.  The Veteran filed a notice of disagreement in response to this decision, seeking a higher evaluation, in March 2013.  In a May 2014 rating decision, the RO increased the Veteran's evaluation for major depressive disorder to 50 percent disabling effective May 15, 2013.  In this same decision, the RO also denied entitlement to service connection for posttraumatic stress disorder and denied entitlement to a TDIU.  In correspondence received by VA in July 2014, the Veteran filed a notice of disagreement in response to the May 2014 rating decision.  

At her September 2014 Board videoconference hearing, the Veteran frequently mentioned her psychiatric symptomatology.  She testified that she filed a notice of disagreement in response to the May 2014 rating decision, but that she had not yet received a statement of the case.  As a statement of the case had not yet been received by the Veteran with respect to the issue of entitlement to a higher initial evaluation for major depressive disorder with alcohol abuse, the VLJ informed her that she could not take testimony on the issue at that time.  

The Board finds that the Veteran submitted a timely notice of disagreement in response to the March 2013 and May 2014 rating decisions.  However, the RO has not issued a statement of the case concerning the issue for higher initial ratings for major depressive disorder with alcohol abuse, and the TDIU issue.  As no statement of the case has been issued as to these issues, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).

As noted above, as to the issue of entitlement to a TDIU, such a claim is part of a present claim for a higher rating if raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (a request for a total disability rating for compensation based on individual unemployability raised by the Veteran is not a separate claim for benefits, but part of the claim for increase).  As stated above, the Board finds that a TDIU claim was not raised in conjunction with the appeal for a compensable initial rating for neuralgia of the seventh cranial nerve decided above, but is inextricably intertwined with the issue of entitlement to higher initial evaluations for her service-connected major depressive disorder with alcohol abuse.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran a statement of the case on the issues of entitlement to higher initial ratings for major depressive disorder with alcohol abuse decided in the March 2013 rating decision, and the entitlement to a TDIU decided in the May 2014 rating decision.  Advise the Veteran that, in order to perfect an appeal of the claims, he must still timely file a substantive appeal, and if entitlement to these benefits is denied, these issues should be returned to the Board only if an appeal is perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


